DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 20 JAN 2022 are acknowledged.
In species elections 1-5, applicant was required to elect a single non-variable antibody or antigen-binding fragment structure from which the HCDRs and LCDRs would be taken. Applicant elected claim 2 and further elected HCDRs 1-3 of SEQ ID NOs: 1, 5, 10, respectively and LCDRs 1-3 of SEQ ID NOs: 14, 17, and 21 respectively.
In species election 6, applicant was required to elect a single antigen binding fragment type from claim 11. Applicant elected diabody (dAb).
In species elections 7, applicant was required to elect a single additional therapeutic agent. Applicant elected antibodies. 
In species election 9, applicant was required to elect a disease to treat. Applicant elected tumor.
In species election 10, applicant was required to elect a single additional therapy. Applicant elected therapeutic agents.
In species election 11, applicant was required to elect a single ant-LAG3 antibody structure. Applicant elected the anti-LAG3 antibody recited in claim 27.
The antibody structures elected in species election 1 were determined to be free of the prior art. As the structures are the basis for the claims, all previously required species elections of record are hereby withdrawn and all aspects of the claims presented 20 JAN 2022 have been examined.
The claim set and IDS entered on 20 JAN 2022 with the species restriction response is acknowledged.
Claims 1-6, and 8-27 in their entirety are pending and under examination.

Information Disclosure Statement
	The information disclosure statements filed 14 JAN 2021 and 20 JAN 2022 have been considered.
	The information disclosure statement filed 14 JAN 2021 contains duplicate listings for the NPL document Clarkson et al., “Making antibody fragments using phage display libraries”. Nature 342: 877-883, 1989 which is listed as both NPL Desig. ID numbers 58 and 59. The article was considered and one of the listings (Id No. 59) was lined through.

Claim Objections
Claim 3 is objected to because of the following informalities:  
The instant claim contains reference to tables that are found in the specification, for example, claim 3 (i) “three heavy chain complementarity determining regions (HCDRs) of a heavy chain variable region (VH) of any one of the antibodies listed in Table B”.  
MPEP 2173.05(s) provides the following guidance regarding reference to figures or tables:

It is suggested that the SEQ ID NOs for the heavy and light chain variable regions and/or CDRs referenced be included in the claim. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Pages 87-89 of the specification list a number of nucleic acid sequences that are missing SEQ ID NO:s. Each nucleic acid sequence needs to be assigned a SEQ ID NO: and if these sequences are not part of the sequence listing, applicant must update the sequence listing to reflect these newly assigned sequences. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 2, the instant claim is drawn to an antibody or an antigen-binding fragment thereof that binds to PD-L1 and comprises a list of SEQ ID NOs corresponding to heavy chain complementarity determining regions (HCDRs) 1-3 and light chain complementarity determining regions (LCDRs) 1-3. Based on the current claim language a range of antibodies or antigen binding fragments comprising many different HCDR and LCDR combinations can be made which fall under the claim limitation of binding to PD-L1. There is no evidence in the disclosure that antibodies with every CDR combination possible in claim 2 were isolated, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. In the examples provided in the disclosure, the following 4 chimeric antibodies (page 72, Table 1; and Example 2 starting on page 85) and humanized versions of the antibodies (Example 5, page 93) were isolated and characterized:

3-266.1 (as well as HZ3266-IgG1N297A, HZ3266-IgG1, and HZ3266-IgG4PAAK) 
4-79.2: HCDRs 1-3 are SEQ ID NOs: 2, 6, and 11, respectively and LCDRs 1-3 are SEQ ID NOs: 15, 18, and 22, respectively.
4-26.6: HCDRs 1-3 are SEQ ID NOs: 2, 7, and 12, respectively and LCDRs 1-3 are SEQ ID NOs: 15, 18, and 23, respectively.
4-48.5 (as well as HZ4485-IgG1N297A): HCDRs 1-3 are SEQ ID NOs: 3, 8, and 13, respectively and LCDRs 1-3 are SEQ ID NOs: 16, 19, and 24, respectively.

In view of the disclosure, the CDR combinations discussed above represent the antibodies that the applicant was in possession of at the time of filing. The current wording of claim 2 would allow for many other combinations outside of these. For example, the antibody could have heavy chain CDRs 1-3 of SEQ ID NOs: 1, 7, and 13, respectively and light chain CDRs 1-3 of 15, 17, and 24, respectively. In this case, not only is this antibody not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to PD-L1 as stated in claim 2. 
Additionally, the recited CDRs of claim 2 include the following sequences: HCDR1 is SEQ ID NO: 4, HCDR2 is SEQ ID NO: 9, LCDR2 is SEQ ID NO: 20, and LCDR3 is SEQ ID NO: 25. Based on instant specification table 1 (page 72-73), these SEQ ID NOs represent a consensus of the CDRs that were isolated in the instant invention. There is no evidence in the disclosure that antibodies comprising CDRs made of every combination of amino acids possible in these sequences were isolated, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. For example, the tables below show the variability of HCDR1 in SEQ ID NO: 4 (left table, where each column represents a possible amino acid that can be used in HCDR1) as well as a list of the HCDR1 amino acid sequences and SEQ ID NOs of the CDRS isolated in the instant invention (right table): 

    PNG
    media_image1.png
    355
    1207
    media_image1.png
    Greyscale

Based on the variation allowed in HCDR1 in SEQ ID NO: 4, HCDR1, for example, could be the following amino acid sequence: GYNFTDY, which is not one of those that was isolated in the instant invention. In this case, not only is an antibody with this HCDR1 not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to PD-L1 as stated in claim 2. Similar issues arise with SEQ ID NOs: 9, 20, and 25. 
Overall, it is not evident from the specification that every possible CDR combination disclosed in claim 2 would result in an antibody or an antigen binding fragment that binds to PD-L1, nor does the disclosure demonstrate that applicant was in possession of each and every antibody combination possible at the time of filing. Therefore, claim 2 was determined to not meet the written description requirement.

Regarding claim 3, the instant claim is drawn to an antibody or an antigen-binding fragment thereof that binds to PD-L1 and identifies the heavy and light chain complementarity determining regions (HCDRs and LCDRs) with reference to tables found in the specification (tables A and B). Table A (specification page 36, line 15) contains SEQ ID NOs for the HCDRs and LCDRs (rows 1-4) of the antibodies isolated in the instant invention (3-266.1, 4-79.2, 4-26.6, and 4-48.5) which match their humanized counterparts (HZ3266-IgG1N297, HZ3266-IgG1, HZ3266-IgG4PAAK, and HZ4485-IgG1N297A). The table however, also includes line 5 which shows the following:

    PNG
    media_image2.png
    97
    530
    media_image2.png
    Greyscale

Based on instant specification table 1 (page 72-73), these SEQ ID NOs represent a consensus of the CDRs that were isolated in the instant invention. There is no evidence in the disclosure that antibodies comprising CDRs made of every possible combination of amino acids possible in the consensus SEQ ID NOs of Table 1 as referenced in claim 3 were isolated, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. For example, the tables below show the claimed variability of HCDR1 in SEQ ID NO: 4 (left table, where each column represents a possible amino acid that can be used in HCDR1) as well as a list of the HCDR1 amino acids and SEQ ID NOs of the CDRS isolated in the instant invention (right table): 

    PNG
    media_image1.png
    355
    1207
    media_image1.png
    Greyscale

Based on the variation allowed in HCDR1 in SEQ ID NO: 4, HCDR1, for example, could be the following amino acid sequence: GYNFTDY, which is not one of those that was isolated in the instant invention. In this case, not only is an antibody with this HCDR1 not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to PD-L1 as stated in claim 3. Similar issues arise with SEQ ID NOs: 9, 20, and 25.
Furthermore, based on Table A row (5), a wide variation in CDR combinations could be used due to allowable variation in HCDR3 and LCDR1. For example, the claim as stated currently allows HCDR3 of SEQ ID NOs: 10, 11, 12, or 13 and LCDR1 of SEQ ID NOs: 14, 15, or 16. With variation in not only the 
	
Regarding claim 10, the instant claim is drawn to the anti-PD-L1 antibody or antigen-binding fragments of claim 1 wherein the antibody is a humanized antibody or a human antibody, or a chimeric antibody. Human antibodies were not described in the specification in a way as to reasonably convey to one of ordinary skill in the art that applicant had possession of the claimed human antibody aspect of the invention. The instant specification teaches that human antibodies can be prepared through a variety of techniques known in the art, such as a transgenic mouse carrying human immunoglobulin genes rather than a mouse system (page 45, line 34 through page 46 line 12) but does not disclose that the antibodies of the instant application were isolated by one of these methods. The specification teaches the production and purification of chimeric antibodies (page 85, example 2) as well as the humanization of the chimeric antibodies (page 93, example 5) in which the CDR regions of the chimeric antibody were constructed onto the back bone of a human antibody (page 93, example 5, step 4). Table 1 (page 72) shows that no modifications were made in the CDR regions. It is not evident from these examples or the disclosure that the CDRs present in the claimed antibodies are human CDR sequences, and therefore one of ordinary skill in the art would not conclude the inventor was in possession of human antibodies as recited in claim 10. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 20-21 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 27 of copending Application No. 16/759,722, claim set filed 26 OCT 2021 (US 2021/0371529 A1, published 2 DEC 2021), herein ‘722. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the Instant application is drawn to structures of antibody or antigen binding fragments that bind to PD-L1 and their applications. The claim includes the following CDRs for the PD-L1 antibody: HCDRs 1-3 are SEQ ID NOs:  1, 5, and 10 respectively; and LCDRs 1-3 are SEQ ID NOs: 14, 17, and 21, respectively
Claims 20 and 21 of the instant application are drawn to the pharmaceutical composition of claim 19, which comprises the anti-PD-L1 antibody or antibody-binding fragment of claim 1 with an additional therapeutic including a LAG-3 antibody.
Claims 26 and 27 of the instant application are drawn to the method of claim 23, which comprises a method of treating a tumor of infectious disease in a subject comprising administering an anti-PD-L1 antibody and an anti-LAG-3 antibody to the subject. 
Claims 20-21 and 26-27 further disclose the heavy and light chain complementarity determining regions (HCDRs and LCDRs) of the anti-LAG-3 antibody for use in the pharmaceutical composition of claim 19 and the method of claim 23, including HCDRs of SEQ ID NOs: 69, 70, and 71, respectively and LCDRs of SEQ ID NOs: 72, 73, and 74, respectively (which match the CDRs of heavy and light chain SEQ ID Nos: 75 and 76, as recited in claims 20 and 26).

Claim 21 of ‘722 is dependent on claim 19 which recites a pharmaceutical composition comprising the anti-LAG-3 antibody of claim 3 in combination with an anti-PD-L1 antibody, the CDRs of which are specified in claim 21.
Claim 27 of ‘722 is dependent on claim 22 which recites a method for preventing or treating cancer or an infectious disease in a subject comprising administration of the anti-LAG3 antibody of claim 3. Claim 27 specifies anti-PD-L1 antibody CDR structures. It is noted that the anti-PD-L1 antibody of claim 27 in ‘722 lacks antecedent bases as claim 22 does not include an additional therapy beyond the anti-LAG3 antibody. For the sake of compact prosecution, it is anticipated that applicant is claiming a combination of the anti-LAG3 antibody of claim 3 and the anti-PD-L1 antibody of claim 27.
Claims 21 and 27 of ‘722 further disclose the heavy and light chain complementarity determining regions (HCDRs and LCDRs) of the PD-L1 antibody for use in the pharmaceutical composition of claim 19 and the method of claim 22. These include the following: HCDRs 1-3 of SEQ ID NOs: 51, 52, and 53, respectively; and LCDRs 1-3 of SEQ ID NOs: 54, 55, and 56, respectively.
Overall, claims 20-21 and 26-27 of the instant application and claims 21 and 27 of copending application ‘722 are disclosing the combined use of an anti-PD-L1 antibody of disclosed structures and LAG-3 antibodies of disclosed structures. The structures of the antibodies are the same across applications as shown in the ABSS alignments below. Therefore, were the inventions of instant application claims 20-21 and 26-27 to be practiced with these antibody structures as allowed by the claims, they would be identical to those of copending application ‘722 claims 21 and 27.




    PNG
    media_image3.png
    137
    734
    media_image3.png
    Greyscale


Anti-PD-L1 antibody HCDR2, Instant application SEQ ID NO: 5; ‘722 SEQ ID NO: 52

    PNG
    media_image4.png
    146
    731
    media_image4.png
    Greyscale


Anti-PD-L1 antibody HCDR3, Instant application SEQ ID NO: 10; ‘722 SEQ ID NO: 53

    PNG
    media_image5.png
    145
    735
    media_image5.png
    Greyscale


Anti-PD-L1 antibody LCDR1, Instant application SEQ ID NO: 14; ‘722 SEQ ID NO 54

    PNG
    media_image6.png
    141
    733
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    137
    736
    media_image7.png
    Greyscale


Anti-PD-L1 antibody LCDR3, Instant application SEQ ID NO: 21; ‘722 SEQ ID NO: 56

    PNG
    media_image8.png
    146
    741
    media_image8.png
    Greyscale


Anti-LAG3 antibody HCDR1, Instant application SEQ ID NO: 69; ‘722 SEQ ID NO: 4

    PNG
    media_image9.png
    143
    735
    media_image9.png
    Greyscale


Anti-LAG3 antibody HCDR2, Instant application SEQ ID NO: 70; ‘722 SEQ ID NO: 7

    PNG
    media_image10.png
    143
    736
    media_image10.png
    Greyscale





    PNG
    media_image11.png
    140
    738
    media_image11.png
    Greyscale


Anti-LAG3 antibody LCDR1, Instant application SEQ ID NO: 72; ‘722 SEQ ID NO: 11

    PNG
    media_image12.png
    145
    746
    media_image12.png
    Greyscale


Anti-LAG3 antibody LCDR2, Instant application SEQ ID NO: 73; ‘722 SEQ ID NO: 13

    PNG
    media_image13.png
    141
    741
    media_image13.png
    Greyscale


Anti-LAG3 antibody LCDR3, Instant application SEQ ID NO: 74; ‘722 SEQ ID NO: 16

    PNG
    media_image14.png
    139
    736
    media_image14.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 4-6, 8-9, and 11-27 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  
Antibodies and antigen-binding fragments that bind to PD-L1 are well known in the art; however, the antibody sequences of the instant invention are free of the prior art and were therefore determined to be novel and non-obvious. The following is considered to be the closest prior art:

US 2017/0355770 A1 (AskGene Pharma Inc. et al) 14 DEC 2017
‘770 teaches antibody structures which bind to PD-L1 including HCDRs 1-3, LCDRs 1-3, and heavy and light variable domains (claims 1-7). ‘770 further teaches humanized variants of the antibodies (claims 6-10) and that they can be bispecific further comprising binding domains which bind to TGF-Beta, TIGIT, LAG3, TIM3, CD39, or CD73 (claim 11). ‘770 teaches the nucleic acid sequence which encodes the antibodies as well as pharmaceutical compositions (claims 11-14)  and methods of treating cancer with the compositions (claim 15). However, the structures taught by ‘770 differ from those of the instant application.

US 2017/0204184 A1 (CB Therapeutics, Inc) 20 JUL 2017
‘184 teaches isolated antibody or fragments that of that bind to PD-L1 and teaches structures including HCDRs 1-3, LCDRs 1-3, and heavy and light chain variable regions (claims 1-21). ‘184 teaches that the antibody or fragment is selected from a monoclonal antibody, an scFv, a Fab fragment, an Fab’ fragment, and an F(ab)’ fragment (claim 24) and that the antibody can be linked or conjugated to another therapeutic agent (claim 25). ‘184 further teaches methods of making the antibody/antigen fragments using polynucleotides, vectors and host cells (claims 37-

US 2016/0108123 A1 (Novartis, AG et al) 21 APR 2016
‘123 teaches isolated molecules capable of binding to PD-L1 and teaches structures including HCDRs 1-3, LCDRs 1-3, and heavy and light chain variable domains (claims 5-74). ‘123 further teaches  the antibody as a fragment which is a Fab, F(ab’)2, Fv, or ScFv and methods of isolating the antibody comprising a vector and a host cell (claims 122-123). ‘123 further teaches methods of treating cancer or an infectious disease with the antibody (claim 126). However, the structures taught by ‘123 differ from those of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AUDREY L BUTTICE/Examiner, Art Unit 1647             
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647